Allowable Subject Matter
1.	The prior art of record in particular, Wang et al. US 2015/0110473 A1 in view of Deshpan US 2016/0241850 A1 does not disclose, with respect to claim 1, a first access unit that includes a first end of sequence (EOS) network abstraction layer (NAL) unit, the second set of access units including a second access unit that includes a second EOS NAL unit, the second EOS NAL unit is different from the first EOS NAL unit, the first access unit belonging to a first temporal sub-layer, and the second access unit belonging to a second temporal sub-layer different from the first temporal sub-layer; and output, based on a comparison of a time associated with the first access unit and a time associated with the second access unit, the first EOS NAL unit and discarding the second EOS NAL unit as claimed.  
Rather, Wang et al. discloses the method involves generating a file that comprises a media data box that encloses media content and using a first and a second track to store the bitstream in the file.  All coded pictures in each sample of the respective track have the same value of the picture output flag for each respective track from the first and second tracks. The pictures having picture output flags equal to the first value are allowed to be output and pictures having picture output flags equal to the second value are allowed to be used as reference pictures but are not allowed to be output.
 Similarly, Deshpan discloses the method involves decoding pictures of a video bitstream, where 
each of the pictures is associated with a picture order count value based on a most significant bit value of a picture order count and a significant bit value of the picture order count and associated with maximum picture order count least significant bit value.  A picture is located in a decoder picture buffer 
with the picture order count value same as a picture order count of a current picture bit-wise ANDed with a maximum picture order count least significant bit value.
The same reasoning applies to claims 8 & 15 mutatis mutandis.  Accordingly, claims 1-21 are allowed.


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.